Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 22 objected to because of the following informalities:  Regarding claim 22, as currently written, the claim is dependent on itself and therefore, does not have proper dependency. For examination purposes, claim 22 will be treated as being dependent on claim 13, based on the subject matter of claim 22.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 19, the limitation “visual adjustments are applied to each participating bay station based on user data” is not well defined, as it is unclear what is defined by “visual adjustments” and the relation they have “based on user data”
Claim 14 recites the limitation "in bay sensor system and range sensor system" in lines 3-4. While “sensors” are disclosed in claim 13, it is not clear if the sensor systems claimed in claim 14 are the same.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. 20060287137) in view of Marty (U.S. 20130095959).
Regarding claim 1, Chu discloses a multiplayer, multisport indoor gameplay range, comprising: 2a plurality of bay stations (Fig. 3A, multiple bay stations 103) having a monitor positioned therein (Fig. 3A, monitor 105); 3a shared field of play comprising: 
4a physical game area or range surface (Fig. 3A, range surface 101 extending from bay stations) extending from said bay stations; 
and 5a digital game area displayed on an interactive range display (Fig. 3A, digital game area 500) 
and 7a range visualization system in electronic communication with at least one sensor system (Par. 19-20, reactive system with sensors generate corresponding audio and video feedback on display) 8and said interactive range-surrounding display, 9wherein the interactive range-surrounding display is Par. 61, stations can be programmed to allow 2 or more users to compete)
However, Chu does not disclose an interactive range-surrounding display about a 6perimeter of said range surface;
Marty discloses an interactive range-surrounding display about a 6perimeter of said range surface (Par. 157, 178, bounding structures around circumference of playing area)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interactive display of Chu with a wrap around perimeter display, as taught by Marty to provide Chu with the beneficial feature of a more immersive interactive display as it surrounds the play area. 
 Regarding claim 2, Chu discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Chu discloses each bay station can interact with another bay station in the 2plurality of bay stations (Par. 61, programmed to allow 2 or more users to compete i.e. interaction between stations.)
Regarding claim 3, Chu discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Chu discloses two or more bay stations in the plurality of bay stations 2simultaneously interact with the range-surrounding display to participate in a synchronous game 3play method between the two or more bay stations in the plurality of bay stations (Par. 61, users can compete against one another from stations and Par. 19-20, reactive system with sensors generate corresponding audio and video feedback on display based on performance of user at station)
Regarding claim 4, Chu discloses the claimed invention substantially as claimed, as set forth above in claim 3.
Chu discloses the two or more bay stations in the plurality of bay stations comprise all bay stations that are active in the reactive game play range (Par. 61, 2 or more users compete, therefore, 2 or more bay stations are active as claimed)
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (U.S. 20060287137) and Marty (U.S. 20130095959) in view of Egozy (U.S. 2010009750)
Regarding claim 5, Chu discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Chu does not disclose one or more bay stations in the plurality of bay stations is 2engaged in asynchronous gameplay and wherein the monitor in each bay station is configured to 3display game specific information to each bay station
While Egozy alone does not disclose one or more bay stations in the plurality of bay stations is 2engaged in asynchronous gameplay and wherein the monitor in each bay station is configured to 3display game specific information to each bay station, Egozy discloses asynchronous gameplay (Par. 99, asynchronous gameplay) between different users and when taken in combination with Chu, which disclose multiple bay stations with monitors in each bay, one of ordinary skill would the combination as a whole discloses the claimed limitation of multiple bay stations engaged in asynchronous gameplay as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the communication between bay stations of Chu with the asynchronous gameplay between users, as taught by Egozy to provide Chu with the advantage of allowing players to compete at different times from one another or separate from one another. 
	
Claims 6-10, 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20190099655) in view of Chu (U.S. 20060287137) in further view of Marty (U.S. 20130095959).
claim 6, Park discloses A multiplayer, multisport indoor gameplay range, comprising: 2a game logic server (Par 30, data necessary stored in database of server); 
a bay station (Fig. 4, area SP from where player hits ball is bay station)
and 5a game client station configured to send game information to the game logic server; 
6a data server configured to send user data to the game logic server, wherein the user data 7sent to the game logic server is initiated by game information received by the game logic server 8from the game station client (Par. 30, data stored in database of server is transmitted to simulator i.e. bay station); 
9an interactive field of play comprising: 10a physical game area (Fig. 4, floor screen 102 extends from bay station) or range surface extending from said bay; 
and 11a digital game area displayed on an interactive range-surrounding display 12 (Fig. 4 end of range screen 101)
13a range visualization server in electronic communication with at least one sensor system, 14said interactive range surface, and said interactive range-surrounding display (Par. 28, image processing device generates simulation image on interactive range surface based on sensing device i.e. sensor system).
However, Park does not disclose 3a plurality of bay stations each bay station comprising 4one or more displays; 
an interactive range-surrounding display 12positioned about a perimeter of said interactive range surface; 
Chu discloses a plurality of bay stations each bay station comprising 4one or more displays Fig. 3A, multiple bay stations 103) having a monitor positioned therein (Fig. 3A, monitor 105);
However, Chu does not disclose an interactive range-surrounding display 12positioned about a perimeter of said interactive range surface; 
Marty discloses an interactive range-surrounding display about a 6perimeter of said range surface (Par. 157, 178, bounding structures around circumference of playing area)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interactive display of Park with a wrap around perimeter display, as taught by Marty to provide Park with the beneficial feature of a more immersive interactive display as it surrounds the play area. 
Regarding claim 7, Park discloses the claimed invention substantially as claimed, as set forth above in claim 6.
However, Park does not disclose each bay station the plurality of bay stations can send and 2receive game information to other bay stations in the plurality of bay stations through the game logic server.
Chu discloses each bay station the plurality of bay stations can send and 2receive game information to other bay stations in the plurality of bay stations through the game logic server (Par. 61, users can compete against one another from stations i.e. bay stations send and receive information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Regarding claim 8, Park discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Park does not disclose one display in the one or more displays is configured as a user input. 
Chu discloses one display in the one or more displays is configured as a user input (Par. 37, user input at control panel 104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with display control panel, as taught by Chu to provide Park with the beneficial feature of allowing for easy user input while in the bay station. 
Regarding claim 9, Park discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Park does not disclose two or more bay stations in the plurality of bay stations 2simultaneously interact with the end of range display to participate in a synchronous game play 3method between the two or more bay stations in the plurality of bay stations.
Chu discloses two or more bay stations in the plurality of bay stations 2simultaneously interact with the end of range display to participate in a synchronous game play 3method between the two or more bay stations in the plurality of bay stations (Par. 61, users can compete against one another from stations and Par. 19-20, reactive system with sensors generate corresponding audio and video feedback on display based on performance of user at station)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Regarding claim 10, Park discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Park does not disclose the two or more bay stations in the plurality of bay stations comprise all bay stations that are active in the reactive game play range
Chu discloses the two or more bay stations in the plurality of bay stations comprise all bay stations that are active in the reactive game play range (Par. 61, 2 or more users compete, therefore, 2 or more bay stations are active as claimed)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Regarding claim 12, Park discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Park does not disclose the two or more bay stations in the plurality of bay stations 2engaged in synchronous game play have the same game specific information displayed to a display 3in each bay station.
Chu discloses the two or more bay stations in the plurality of bay stations 2engaged in synchronous game play have the same game specific information displayed to a display 3in each bay station (Par. 61, 2 or more users compete in play, and display screen shows information about competition, Par. 36, display can show various parameters related to training and therefore show the same game specific information when 2 players competing)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Regarding claim 13, Park discloses a synchronous game play method comprising the steps of: 2electronically receiving a game selection from a game logic server (Par. 30, data necessary to realize golf course stored in database and transmitted to bay station); 
digitally rendering a common field of play (Par. 23, image output device outputs images to front screen and floor screen) comprising a digital game area displayed on a 6range-surrounding screen; 
Par. 10, virtual ball display to show ball flight)
7electronically identifying ball launch events from each participating bay station using 8sensors (Par. 36, sensing device to detect when ball has been hit); 
9electronically calculating ball flights from said ball launch events with a game shot server (Par. 10, controller calculates ball flight in order to realize simulation image); 
12evaluating rendered ball flights relative to game parameters and digital game area to 13determine a game result for the launched balls (Par. 94-99, game changes display based on result of ball flight to determine game result); 
11sending complete ball flight data to a game logic server (Par. 79, flight data of ball is transmitted); 
15repeating the method from ball launch events until the determined game result meets a 16game ending parameter (Par. 13, user playing golf game would necessarily repeat method as golf course would require multiple shots to complete); 
However, Park does not disclose 3electronically receiving an election to participate in the game selection from one or more bay stations located in a golf and entertainment facility; 37Customer No. 22267Docket No.: P2570US011014 
14sending the game result to the participating bay stations; 
and 17sending a game ending results to participating bay stations.
Chu discloses electronically receiving an election to participate in the game selection from one or more bay stations (Par. 58, users in each bay set different parameters to start game, Fig. 3A, multiple bay stations 103) located in a golf and entertainment facility;
However, Chu does not disclose 1010 
14sending the game result to the participating bay stations; 
and 17sending a game ending results to participating bay stations.
Marty, when taken in combination with Park and Chu, which disclose multiple bay stations, discloses 14sending the game result to the participating bay stations; 
17sending a game ending results to participating bay stations (Par. 174-177, players compete and results are shown on visual displays).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interactive display of Park with a wrap around perimeter display, as taught by Marty to provide Park with the beneficial feature of a more immersive interactive display as it surrounds the play area. 
Regarding claim 14, Park discloses the claimed invention substantially as claimed, as set forth above in claim 13.
Park discloses electronically detecting the ball 2launch events using an in-bay sensor system and a range sensor system, and calculating the 3launched ball flights using launch parameters sensed by the in-bay sensor system (Par. 28, sensing device 200) and using flight 4parameters sensed by the range sensor system (Par. 21, separate sensor 500).
Regarding claim 15, Park discloses the claimed invention substantially as claimed, as set forth above in claim 13.
Park discloses digitally rendering ball flights on displays (Par. 23, image output onto screens 101, 102) 2
However, Park does not disclose display located in the participating bay stations.
Chu discloses display located in the participating bay stations (Fig. 3A, multiple bay stations 103 with displays 104)

Regarding claim 16, Park discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Park does not disclose two or more bay stations elect to participate in the game 2and simultaneously interact with the range-surrounding display.
Chu discloses two or more bay stations elect to participate in the game 2and simultaneously interact with the range-surrounding display (Par. 61, users can compete against one another from stations and Par. 19-20, reactive system with sensors generate corresponding audio and video feedback on display based on performance of user at station)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of multiple stations for simultaneous users at one time to play.
Regarding claim 17, Park discloses the claimed invention substantially as claimed, as set forth above in claim 16.
However, Park does not disclose the two or more participating bay stations comprise all 2bay stations that are active in the golf and entertainment facility.
Chu discloses the two or more participating bay stations comprise all 2bay stations that are active (Par. 61, 2 or more users compete, therefore, 2 or more bay stations are active as claimed) in the golf and entertainment facility.

Regarding claim 18, Park discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Park does not disclose the game result and game ending result are sent to the 2range-surrounding display.
Marty discloses the game result and game ending result are sent to the 2range-surrounding display (Par. 177, results are shown on visual display)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the interactive display of Park with a wrap around perimeter display, as taught by Marty to provide Park with the beneficial feature of an easily visible final result
Regarding claim 19, Park discloses the claimed invention substantially as claimed, as set forth above in claim 17.
Park discloses visual adjustments are applied (Par. 10, images changed depending on conditions, i.e. image change is a visual adjustment as claimed) to each participating bay 2stations based on user data.
Regarding claim 20, Park discloses the claimed invention substantially as claimed, as set forth above in claim 16.
However, Park does not disclose one or more bay stations elect not to participate in the 2selected game 
Chu discloses one or more bay stations elect not to participate in the 2selected game (Par. 61, selected stations can be engaged in pitching competition while others can be batting)

Regarding claim 21, Park discloses the claimed invention substantially as claimed, as set forth above in claim 20.
However, Park does not disclose the one or more bay stations which elected not to 2participate in the selected game engage in asynchronous gameplay.
Chu discloses the one or more bay stations which elected not to 2participate in the selected game engage in asynchronous gameplay  (Par. 61, selected stations can be engaged in pitching competition while others can be batting and therefore asynchronous with other stations)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with multiple bay stations, as taught by Chu to provide Park with the beneficial feature of allowing for different games to played. 
Regarding claim 22, Park discloses the claimed invention substantially as claimed, as set forth above in claim 13.
However, Park does not disclose wherein each bay station displays game information specific to the bay 
Chu discloses wherein each bay station displays game information specific to the bay (Par. 58, visual display 408)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bay station of Park with a bay station display, as taught by Chu to provide Park with the beneficial feature of being able to display relevant information to the player. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. 20190099655), Chu (U.S. 20060287137) and Marty (U.S. 20130095959) in view of Egozy (U.S. 20100009750)
Regarding claim 11, Chu discloses the claimed invention substantially as claimed, as set forth above in claim 7.
However, Chu does not disclose one or more bay stations in the plurality of bay stations is 2engaged in asynchronous gameplay and wherein the monitor in each bay station is configured to 3display game specific information to each bay station
While Egozy alone does not disclose one or more bay stations in the plurality of bay stations is 2engaged in asynchronous gameplay and wherein the monitor in each bay station is configured to 3display game specific information to each bay station, Egozy discloses asynchronous gameplay (Par. 99, asynchronous gameplay) between different users and when taken in combination with Chu, which disclose multiple bay stations with monitors in each bay, one of ordinary skill would the combination as a whole discloses the claimed limitation of multiple bay stations engaged in asynchronous gameplay as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the communication between bay stations of Chu with the asynchronous gameplay between users, as taught by Egozy to provide Chu with the advantage of allowing players to compete at different times from one another or separate from one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/              Primary Examiner, Art Unit 3711